[Cite as State v. Caldwell, 2021-Ohio-3777.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




 STATE OF OHIO,                                      :

        Appellee,                                    :         CASE NO. CA2021-02-017

                                                     :              OPINION
     - vs -                                                         10/25/2021
                                                     :

 ROBERT RAPHAEL CALDWELL,                            :

        Appellant.                                   :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-10-1659


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Cook Howard Law, Ltd., and Melynda W. Cook Howard, for appellant.



        PIPER, P.J.

        {¶1}     Appellant Robert Raphael Caldwell appeals his convictions in the Butler

County Court of Common Pleas for aggravated possession of drugs, trafficking in a

fentanyl-related compound, and trafficking in cocaine.

        {¶2}     In late September and early October 2019, Detective Jason Flick, of the West

Chester Police Department, was conducting an investigation regarding drug trafficking in
                                                                      Butler CA2021-02-017

the West Chester area.       Through observation and a reliable, confidential informant,

Detective Flick identified Caldwell's vehicle as one that frequented known drug houses. As

part of his investigation, Detective Flick became familiar with Caldwell's criminal record and

surveilled his movements.

       {¶3}   On October 4, 2019, Detective Flick received a tip from his informant that

Caldwell was in possession of narcotics. After observing Caldwell drive away from a drug

house in West Chester, Detective Flick contacted West Chester police officer Guy

Veeneman on his cell phone and requested a stop Caldwell's vehicle. Detective Flick told

Officer Veeneman about his drug trafficking investigation, noted that he had received a tip

that Caldwell was carrying narcotics, gave background information on Caldwell's criminal

record, and advised that Caldwell's vehicle had windows that were illegally tinted.

       {¶4}   At the time of this incident, Officer Veeneman was travelling with Officer

Bradley Popplewell. Officer Veeneman was an 18-year veteran of the West Chester Police

Department and was serving that day as Officer Popplewell's field training officer. Officer

Popplewell had been employed as a West Chester police officer for a little more than three

months. He had, however, been trained to recognize the odor of marijuana and had been

involved in four marijuana-related incidents in the field.

       {¶5}   Officers Popplewell and Veeneman located Caldwell's vehicle, noted the

illegal window tint, and conducted a traffic stop approximately five minutes after Caldwell

left the drug house. Officer Popplewell approached the driver's side door of Caldwell's

vehicle, while Officer Veeneman approached the passenger's side door. Officer Popplewell

told Caldwell he had been pulled over for a window tint violation. Caldwell gave Officer

Popplewell his insurance card and driver's license. Caldwell told him that he had received

a previous warning for a window tint violation and that he was in the process of getting it

corrected. Officer Popplewell said, "that's fine, I'll just get you another warning." He

                                             -2-
                                                                                Butler CA2021-02-017

returned Caldwell's insurance paperwork but kept the driver's license.

        {¶6}    As Officer Popplewell and Officer Veeneman returned to their cruiser, Officer

Popplewell asked Officer Veeneman, "Call for a canine?" Officer Popplewell relayed that

he had smelled the odor of marijuana. Officer Veeneman called for the canine, while Officer

Popplewell put Caldwell's information in his computer system. Officer Veeneman contacted

the canine unit about its estimated time of arrival. Officers Popplewell and Veeneman later

testified that they intended to search the vehicle regardless of whether the canine unit

arrived in time because Officer Popplewell had smelled marijuana.

        {¶7}    A little over twelve minutes after taking Caldwell's license, the officers returned

to the vehicle and asked Caldwell to step out. Officer Veeneman told Caldwell they were

going to have a canine sniff the vehicle and Caldwell asked why the officers were calling a

canine if he was stopped for a window tint violation. Officer Veeneman informed Caldwell

that they had recognized the "odor of marijuana coming from the vehicle."                       Caldwell

responded that he had a medical marijuana card. He showed it to the officers and told them

he had marijuana in the glove box. Officer Popplewell's testimony revealed that he smelled

both burnt and raw marijuana coming from the vehicle.1 The canine and its handler

promptly arrived and were directed to Caldwell's vehicle.

        {¶8}    The officers stood talking to Caldwell for approximately three minutes while

the canine sniffed the vehicle. Upon the canine alerting to the presence of narcotics, Officer

Veeneman began to perform a search of Caldwell. He discovered a small bag in Caldwell's

front right pocket, and untied it to find a clear plastic baggie filled with narcotics. Officer

Veeneman then handcuffed Caldwell and continued searching him before placing him in

the back of the squad car under arrest. The baggie was later found to contain 5.5 grams of



1. Caldwell emphasizes that Officer Veeneman did not smell the odor, as if Officer Popplewell's credibility
then comes into question. However, we note that Officer Veeneman was on the opposite side of the vehicle.

                                                   -3-
                                                                     Butler CA2021-02-017

methamphetamine. Officers subsequently conducted a roadside search of the vehicle and

found more drugs. After officers later obtained a search warrant, a second, more thorough

search of the vehicle was conducted, and cocaine was found.

       {¶9}   A Butler County Grand Jury indicted Caldwell for nine counts of drug-related

offenses. Caldwell filed a motion to suppress evidence pursuant to Crim.R. 12(C)(3) and a

hearing was held before the court. At the hearing, Officer Popplewell, Officer Veeneman,

and Detective Flick testified. The court admitted both Caldwell's medical marijuana registry

identification card and Officer Popplewell's body camera footage as exhibits.

       {¶10} At the hearing, the court made an oral decision denying the motion to

suppress evidence and issued a written decision one week later. The court found that

officers had a reasonable, articulable suspicion to stop Caldwell's vehicle. The court also

found that probable cause existed to search both Caldwell's vehicle and his person pursuant

to the automobile exception and exigent circumstances, respectively. Additionally, the court

determined that even if such exceptions were not applicable, the discovery of the items on

Caldwell's person was inevitable and therefore would be admissible pursuant to the

inevitable discovery doctrine.

       {¶11} Caldwell eventually entered pleas of no contest to all counts in the indictment.

At sentencing, the court merged allied offenses and adjudicated Caldwell guilty of three

offenses: aggravated possession of drugs in violation of R.C. 2925.11(A), trafficking in a

fentanyl-related compound in violation of R.C. 2925.03(A)(1), and trafficking in cocaine in

violation of R.C. 2925.03(A)(1). Caldwell was sentenced to 30 months, 17 months, and 11

months in prison on each count respectively, to run concurrently.

       {¶12} Caldwell now appeals, raising the following assignment of error:

       {¶13} THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION TO

SUPPRESS.

                                            -4-
                                                                                    Butler CA2021-02-017

        {¶14} In his sole assignment of error, Caldwell contends that the trial court erred in

denying his motion to suppress the evidence seized by officers pursuant to their traffic stop.

He argues that the officers illegally prolonged his detention following the initial stop and

further, argues that the officers searched his person and vehicle without probable cause.2

        {¶15} Our review of a trial court's denial of a motion to suppress presents a mixed

question of law and fact. State v. Blatchford, 12th Dist. Preble No. CA2015-12-023, 2016-

Ohio-8456, ¶ 25. When considering a motion to suppress, the trial court, as the trier of fact,

is in the best position to weigh the evidence in order to resolve factual questions and

evaluate witness credibility. State v. Casey, 12th Dist. Warren No. CA2013-10-090, 2014-

Ohio-2586, ¶ 16. Therefore, when reviewing the denial of a motion to suppress, this court

is bound to accept the trial court's findings of fact if they are supported by competent,

credible evidence. State v. Lynn, 12th Dist. Butler Nos. CA2017-08-129 and CA2017-08-

132, 2018-Ohio-3335, ¶ 15. An appellate court, however, independently reviews the trial

court's legal conclusions based on those facts and determines, without deference to the

trial court's decision, whether as a matter of law, the facts satisfy the appropriate legal

standard. State v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-828, ¶ 8.

                              I. Traffic Stop and Duration of Detention

        {¶16} The Fourth Amendment to the United States Constitution and Section 14,

Article I of the Ohio Constitution prohibit unreasonable searches and seizures, including

unreasonable automobile stops. Bowling Green v. Godwin, 110 Ohio St.3d 58, 2006-Ohio-

3563, ¶ 11. When police stop a vehicle based on probable cause that a traffic violation has

occurred, the stop is reasonable under the Fourth Amendment.3 State v. Cruz, 12th Dist.


2. Caldwell also challenges the validity of the search warrant subsequently obtained. However, as our
analysis demonstrates, we need not address that issue.
3. The Ohio Supreme Court has held that in felony cases, Article I, Section 14 of the Ohio Constitution provides
the same protection as the Fourth Amendment to the United States Constitution. State v. Banks-Harvey, 152



                                                     -5-
                                                                               Butler CA2021-02-017

Preble No. CA2013-10-008, 2014-Ohio-4280, ¶ 14. The legality of the traffic stop in this

case is not disputed. Officer Popplewell's suppression hearing testimony that Caldwell was

pulled over for a window tint violation is uncontroverted and served as the lawful basis for

the stop. Dayton v. Erickson, 76 Ohio St.3d 3, 1996-Ohio-431, paragraph one of the

syllabus. The focus of our first inquiry, therefore, is whether the officers illegally prolonged

Caldwell's detention. State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, ¶ 8.

       {¶17} When detaining a motorist for a traffic violation, an officer may delay the

motorist for a time period sufficient to issue a ticket or a warning. State v. Howard, 12th

Dist. Preble Nos. CA2006-02-002 and CA2006-02-003, 2006-Ohio-5656, ¶ 15. This time

period also includes the period of time sufficient to run a computer check on the driver's

license, registration, and vehicle plates. State v. Bolden, 12th Dist. Preble No. CA2003-03-

007, 2004-Ohio-184, ¶ 17. "'In determining if an officer completed these tasks within a

reasonable length of time, the court must evaluate the duration of the stop in light of the

totality of the circumstances and consider whether the officer diligently conducted the

investigation."' Howard at ¶ 15, quoting State v. Carlson, 102 Ohio App. 3d 585, 598 (9th

Dist. 1995).

       {¶18} Ohio courts, along with the United States Supreme Court, have determined

"the exterior sniff by a trained narcotics dog to detect the odor of drugs is not a search within

the meaning of the Fourth Amendment to the Constitution." State v. Cochran, 12th Dist.

Preble No. CA2006-10-023, 2007-Ohio-3353, ¶ 25. Moreover, a lawfully detained vehicle

may be subjected to a canine sniff of the vehicle's exterior even without the presence of a

reasonable suspicion of drug-related activity. Id. Stated differently, a canine sniff of a

vehicle may be conducted within the time period necessary to effectuate the original



Ohio St.3d 368, 2018-Ohio-201, ¶ 16. Caldwell brings his claims under both constitutions, and all analysis
herein reflects both documents.

                                                  -6-
                                                                                  Butler CA2021-02-017

purpose of the stop. Batchilli, at ¶ 12. However, it must also be noted, the detention "may

continue beyond [the normal] time frame when additional facts are encountered that give

rise to a reasonable, articulable suspicion of criminal activity beyond that which prompted

the initial stop." Id., quoting Howard at ¶ 16.

        {¶19} The smell of marijuana, alone, by a person qualified to recognize the odor, is

sufficient to establish probable cause to conduct a search. State v. Moore, 90 Ohio St.3d

47, 2000-Ohio-10, paragraph one of the syllabus.                   The odor of burnt marijuana was

indicative of probable cause in this situation even though Caldwell had a medical marijuana

card, because under Ohio's Medical Marijuana Control Program, "[t]he smoking or

combustion of medical marijuana is prohibited." R.C. 3796.06(B)(1).4

        {¶20} Caldwell contends that Officer Popplewell's assertion that it took ten minutes

to complete the necessary license checks and make notes on his dash computer is not

credible. We disagree. Officer Popplewell was still in field training at the time of this

incident, which required dialogue and interaction with his field training officer. Officer

Popplewell would not be expected to process and clear a stop as quickly as a veteran

officer. Moreover, Officer Veeneman testified that he did not recall delaying matters for the

canine to arrive, and that he typically tried to check Officer Popplewell's work to ensure it

was accurate before returning to stopped vehicles. As previously indicated, the court was

obligated to consider the totality of the circumstances.

        {¶21} Even if the traffic stop extended beyond the "reasonable length of time"

necessary to address a window tint violation, the officers were justified in continuing their

investigation. Howard, 2006-Ohio-5656, at ¶ 15-16. Officer Veeneman testified that they

intended to search the vehicle for drugs irrespective of the canine's arrival, since Officer



4. As a collateral matter, we note a rolled marijuana cigarette was subsequently found within the vehicle.
When such items are smoked, the odor of burnt marijuana would occur.

                                                    -7-
                                                                                       Butler CA2021-02-017

Popplewell smelled burnt marijuana. Founded upon this initial existence of probable cause,

there was no design to cause unreasonable delay, nor did any occur.

        {¶22} Officer Popplewell was qualified based on his training and experience to smell

and identify the odor of marijuana. The prolonged detention of a stopped motorist merely

requires a reasonable, articulable suspicion that criminal activity has occurred. Batchili at

¶ 12.     The odor of marijuana created reasonable, articulable suspicion for officers to

investigate further.5 See Moore at paragraph one of the syllabus. Consequently, we find

that the officers did not prolong the initial traffic stop, and further that the officers would have

been justified in extending the duration of the initial stop if a reasonable amount of time was

required to investigate the odor of marijuana detected. As the facts unfolded during the

initial window tint traffic stop, matters quickly turned into an investigation involving drugs

and the officers' investigation was neither intrusive nor unreasonable in duration.

                           II. Exigent Circumstances/Discovery Inevitable

        {¶23} Searches and seizures conducted without a warrant are per se unreasonable

unless the search and seizure fall within one of the few specifically established and well

delineated exceptions to the U.S. and Ohio Constitution warrant requirements. Lynn, 2018-

Ohio-3335, at ¶ 16. "[I]n the absence of an exception to the warrant requirement, the search

of defendant's person is unlawful." Moore, 90 Ohio St.3d at 51. When a defendant moves

to suppress evidence recovered during a warrantless search, the state has the burden of

showing that the search fits within one of the defined exceptions to the Fourth Amendment's

warrant requirement. Banks-Harvey, 2018-Ohio-201, at ¶ 18.

        {¶24} Caldwell argues that the search of his person without a warrant was not


5. Despite Caldwell's indication that he was registered to legally use marijuana, "[t]he amount of medical
marijuana possessed by a registered patient shall not exceed a ninety-day supply." R.C. 3796.22(B); see
also Ohio Adm.Code 3796:8-2-04 (enumerating the legal quantities of permitted forms of medical marijuana).
Caldwell's production of his registry identification card does not necessarily defeat an officer's sufficient reason
to believe criminal activity has occurred when considering the totality of the circumstances.

                                                       -8-
                                                                      Butler CA2021-02-017

supported by any exception to the warrant requirement. The trial court, however, found that

the officers had probable cause to search Caldwell's person and that the search of his

person was justified by exigent circumstances. It further determined that the discovery of

the drugs was inevitable.

       {¶25} "[C]ertain situations present exigent circumstances that justify a warrantless

search." Moore at 52. The exigent circumstances doctrine requires a finding of probable

cause plus exigent circumstances. State v. Wilson, 12th Dist. Clinton CA2006-03-008,

2007-Ohio-353, ¶ 22. The finding of probable cause for exigent circumstances is based on

the totality of the circumstances, and is an objective determination. State v. Pettiford, 12th

Dist. Fayette No. CA2017-05-010, 2018-Ohio-1015, ¶ 25. One of the key purposes of the

exigent circumstances exception to the warrant requirement is to "prevent the imminent

destruction of evidence." State v. Luong, 12th Dist. Butler No. CA2011-06-101, 2012-Ohio-

4519, ¶ 25, quoting Kentucky v. King, 563 U.S. 452, 460, 131 S.Ct. 1849 (2011). "Because

marijuana and other narcotics are easily and quickly hidden or destroyed, a warrantless

search may be justified to preserve evidence." Moore at 52.

       {¶26} In this case, Officer Veeneman had probable cause to believe Caldwell had

committed illegal acts based upon Officer Popplewell's detection of the odor of burnt

marijuana. Moore at 53. Detective Flick's information that Caldwell was a person of interest

in a drug trafficking investigation and the canine's alert to the presence of drugs in the

vehicle immediately prior to the search also contribute to an objective finding of probable

cause. Based upon the totality of these circumstances, we find that probable cause existed

to search Caldwell's person. Pettiford at ¶ 25.

       {¶27} The trial court also found that suppression would be denied due to the doctrine

of inevitable discovery. We agree. As previously discussed, the officers were entitled to

search Caldwell's vehicle pursuant to the automobile exception to the warrant requirement.

                                            -9-
                                                                     Butler CA2021-02-017

Cruz, 2014-Ohio-4280, at ¶ 18, quoting State v. Dominguez, 12th Dist. Preble No. CA2011-

09-010, 2012-Ohio-4542, ¶ 22 ("[I]f a trained narcotics dog 'alerts to the odor of drugs from

a lawfully detained vehicle, an officer has probable cause to search the vehicle for

contraband.'"). When the officers conducted a search of Caldwell's vehicle, he would have

been arrested pursuant to the drugs they would have found therein. His person would then

have been searched incident to that arrest, and the drugs in his pocket would then have

inevitably been discovered. State v. McCullough, 12th Dist. Fayette No. CA2013-07-021,

2014-Ohio-1696, ¶ 29.

                                 III. Search of the Vehicle

      {¶28} The officers discovered drugs during their warrantless roadside search of

Caldwell's vehicle.    Caldwell argues that the automobile exception to the warrant

requirement does not apply and therefore the evidence obtained from the search of his

vehicle should be suppressed. This argument, however, ignores the specific facts of this

case and disregards the rationale behind the automobile exception.

      {¶29} Under the automobile exception to the warrant requirement, once police

officers obtain probable cause to believe a vehicle contains contraband, the officers may

search the vehicle. State v. Raphael, 12th Dist. Warren Nos. CA2014-11-138 and CA2014-

11-139, 2015-Ohio-3179, ¶ 23. Probable cause to search a vehicle and its contents exists

where a narcotics dog alerts to the odor of drugs from a lawfully detained vehicle.

Blatchford, 2016-Ohio-8456, at ¶ 38.

      {¶30} We agree with the trial court that the automobile exception to the warrant

requirement applies in this case and justified the officers' roadside search of the vehicle.

Both the canine's alert on the vehicle and Officer Popplewell's smell of burnt marijuana

provided the officers with probable cause to believe the vehicle contained contraband.

Consequently, the officers were permitted to search the vehicle on the roadside.

                                           - 10 -
                                                                      Butler CA2021-02-017

      {¶31} After examining all arguments, we find that the trial court did not err in denying

Caldwell's motion to suppress. Caldwell's sole assignment of error is overruled.

      {¶32} Judgment affirmed.


      HENDRICKSON and BYRNE, JJ., concur.




                                           - 11 -